Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 1 of 18




                                                                PLAINTIFF EXHIBIT


                                                                       54
                                                                    1:17-cv-02989




                  Plaintiff Exhibit 54   p. 1 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 2 of 18




                  Plaintiff Exhibit 54   p. 2 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 3 of 18




                  Plaintiff Exhibit 54   p. 3 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 4 of 18




                  Plaintiff Exhibit 54   p. 4 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 5 of 18




                  Plaintiff Exhibit 54   p. 5 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 6 of 18




                  Plaintiff Exhibit 54   p. 6 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 7 of 18




                  Plaintiff Exhibit 54   p. 7 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 8 of 18




                  Plaintiff Exhibit 54   p. 8 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 9 of 18




                  Plaintiff Exhibit 54   p. 9 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 10 of 18




                  Plaintiff Exhibit 54   p. 10 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 11 of 18




                  Plaintiff Exhibit 54   p. 11 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 12 of 18




                  Plaintiff Exhibit 54   p. 12 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 13 of 18




                  Plaintiff Exhibit 54   p. 13 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 14 of 18




                  Plaintiff Exhibit 54   p. 14 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 15 of 18




                  Plaintiff Exhibit 54   p. 15 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 16 of 18




                  Plaintiff Exhibit 54   p. 16 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 17 of 18




                  Plaintiff Exhibit 54   p. 17 of 18
Case 1:17-cv-02989-AT Document 892-19 Filed 09/14/20 Page 18 of 18




                  Plaintiff Exhibit 54   p. 18 of 18
